DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claim 1 is rejected.
Claims 2-20 are objected to. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 from which all other claims herein depend (Claim 2 itself depending from Claim 1) significantly narrows Claim 1.  It requires that each of the IoT devices has a sensor that captures no less than 3 different pieces of position estimation data and two different inputs, one for signaling that an attacker is in sight, and another for med alerts, along with a host of other elements, all of which are conjunctively required.  That degree of narrowing, while reciting elements that can all be found in the prior art, would require too many references to render obvious, and even then it would seem to require hindsight to arrange them in the same manner as applicant, but a hindsight that doesn’t seem to come from anywhere outside of Applicant’s own disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “IoT Devices Based Messaging Systems And Method”s by Best US2019/0182649A1 (“Best”)
In view of “Method And System For Locating A Network Device Connected To A Proxy Network Device In An Emergency Situation” by Eisner US2021/0153001A1 (“Eisner”).

With regard to claim 1, While Best discloses an early alert and location intelligence geographic information system (GIS) comprising:	a plurality of Internet of Thing (loT) devices (Best at ¶3 where there is a system with multiple IoT devices);	and a GIS system, wherein the GIS system tracks locations and movements of the loT devices (Best at ¶¶41-42 where the system tracks the geolocation of the IoT device);	…	based on processing by the GIS system, smart alerts are provided on user loT devices, and GIS locations are indicated on a mobile software application (Best at ¶64 where the device can provide impulse messages to the user.  Note that this is a system claim.  The ability to receive and informational message containing text is not dependent on the information conveyed by the textual message, i.e., conveying a message of “there’s an emergency” uses the same structure as conveying a message of “All black denim jeans are on sale.);	the GIS system communicates escape directions and shelter guidance to the mobile software applications of those affected;	and smart alert escalations are provided as needed to personnel such as on-site security, law enforcement, first responders and 911 dispatchers (Best at ¶¶36, 39 where the emergency IoT device upon being activated/triggered in the case of an emergency relays an emergency alert until it reaches local authorities.  Also see ¶46 where the system allows the first responders to determine the location of a student using the emergency IoT device.);	and precise location intelligence is shared in real-time with such personnel (Best at ¶46 where the system allows the first responders to determine the location of a student using the emergency IoT device.)	Best does not explicitly state that which is known in the art taught by Eisner. Eisner discloses:  the GIS system is activated when an loT device signals detection of a threat or an urgent medical need; (Eisner at ¶56 where the system provides location information when the IoT sensor device detects an emergency.)

Reasons to Combine: Eisner at ¶¶3,4 states: 

“[0003] In many emergency situations it is of great importance to be able to quickly and accurately locate individuals. For example, in the event of a vehicular accident, public safety personnel may need to operate within an unfamiliar wooded area on short notice, in conditions of poor visibility due to smoke, flame or darkness. Accurate location information is vital to coordinate rescue operations and ensure the safety of rescue personnel. Police or military personnel may be faced with similar circumstances, in which accurate and timely location information can help avoid friendly-fire incidents and coordinate action against a criminal or enemy force. 
[0004] Individuals faced with an emergency involving immediate danger to life or health of themselves or a colleague need to be able to accurately provide their location to emergency/rescue personnel, preferably without human intervention to enable rescue in the case where the individual in need is incapacitated, or all attention must be devoted to his/her protection. In all these circumstances, rapid and automated acquisition of the location of an individual to within a few meters can be critical in saving lives.”

Eisner and Best are from similar fields of endeavor, using IoT devices to provide location detection of users in a time of emergency.  Combining Eisner with Best allows Eisner to improve Best such that the location detection becomes an automatic thing upon detection of an emergency.  The cited paragraphs of Eisner provide a TSM rationale for such a combination, as such a modification inter alia solves the need of being able to quickly and accurately locate individuals in an emergency.  Therefore, based on the foregoing, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application, to combine Best with Eisner.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642